NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      ERIC SCOTT VALERO, Appellant.

                             No. 1 CA-CR 14-0750
                               FILED 8-18-2015


           Appeal from the Superior Court in Maricopa County
                      No. CR2012-137908-001 DT
                The Honorable Karen A. Mullins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant
                             STATE v. VALERO
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Kenton D. Jones joined.


T H O M P S O N, Judge:

¶1            Eric Scott Valero (defendant) appeals from the trial court’s
denial of his motion to vacate judgment. Defendant’s counsel filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297, 451 P.2d 878 (1969), advising us that, after searching the
record, she has been unable to discover any arguable questions of law.
Defendant has been afforded an opportunity to file a supplemental brief in
propria persona, but he has not done so. Finding no reversible error, we
affirm.

¶2             In July 2012, Glendale police responded to a call and
encountered defendant.       Police Sergeant Roth asked defendant, a
prohibited possessor, whether he was carrying a weapon and defendant
answered in the affirmative. Sergeant Roth conducted a pat-down and
found a gun on defendant’s person. The state charged defendant with one
count of misconduct involving weapons, a class 4 felony. After a jury trial,
defendant was convicted as charged and the trial court sentenced him to
seven years in prison. He appealed from his conviction and sentence,
defense counsel filed an Anders brief, and we affirmed in 1 CA-CR 14-0314.
After sentencing and after the notice of appeal from the conviction and
sentence was filed, defendant filed a motion to vacate the judgment,
arguing that his conviction should be vacated because of newly discovered
evidence, asserting that the state’s witness did not identify defendant as a
prohibited possessor as a result of a prior conviction. After oral argument,
the trial court denied the motion to vacate. Defendant timely appealed.

¶3            We have read and considered defendant’s Anders brief, and
we have searched the record pertaining to the motion to vacate for
reversible error. We find none. The evidence was sufficient to establish
defendant was a prohibited possessor, and defendant has not presented
newly discovered evidence to the contrary. Pursuant to State v. Shattuck,
140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984), defendant’s counsel’s
obligations in this appeal are at an end.



                                       2
                         STATE v. VALERO
                        Decision of the Court

¶4           The trial court’s post-judgment order denying defendant’s
motion to vacate is affirmed.




                                :ama




                                  3